 Case 2:18-cv-00200-GJQ-MV ECF No. 40 filed 07/31/20 PageID.300 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                              __________________________

JERMOND PERRY, #427193,

               Plaintiff,                                            Case No. 2:18-CV-200

v.                                                                   HON. GORDON J. QUIST

PETE HUBBARD, et al.,

            Defendants.
__________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a civil rights action brought by state prisoner, Jermond Perry, pursuant to 42 U.S.C.

§ 1983. Defendants filed a Motion for Summary Judgment Based on Failure to Exhaust. (ECF

No. 27.) On February 3, 2020, U.S. Magistrate Judge Maarten Vermaat issued a Report and

Recommendation (R. & R.), recommending that Defendants’ motion be granted and that this

matter be dismissed. (ECF No. 35.) Plaintiff subsequently filed an Objection. (ECF No. 36.)

       Upon receiving objections to the R. & R., the district judge “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). This Court may accept, reject, or modify any

or all of the magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b). After conducting a de novo review of the R. & R., the Objection, and the pertinent

portions of the record, the Court concludes that the R. & R. should be adopted.

       Plaintiff objects to the magistrate judge’s conclusion that Plaintiff did not exhaust his

administrative remedies. Before addressing Plaintiff’s Objection, the Court must clarify Plaintiff’s

claim. In its screening Opinion, the Court determined that Plaintiff’s only viable claims were
 Case 2:18-cv-00200-GJQ-MV ECF No. 40 filed 07/31/20 PageID.301 Page 2 of 4



retaliation claims against Defendants Hubbard, Hough, and Bernherdht for “initiating a search and

illegal confiscation of his property and by falsely charging him with being a Melanic leader and

placing him in STG classification.” (ECF No. 8 at PageID.117-119.) The precise protected

conduct is somewhat unclear. In the Complaint, Plaintiff alleges that his refusal to tell officials

who had initiated a prison food strike amounted to protected conduct. In his Objection, Plaintiff

appears to suggest that telling Defendants that he was going to file a grievance and writing to the

Warden amounted to the protected conduct. Regardless of the protected conduct, Plaintiff failed

to exhaust his administrative remedies on the retaliation claim.

       Plaintiff argues that the magistrate judge erred when determining that Plaintiff did not

allege retaliation claims in the relevant grievances. There are four grievances at issue in this case.

Two of the grievances were rejected through all three steps. Plaintiff states that in one grievance

he used the word “reprisal,” which is defined as an act of retaliation. See Reprisal, Black’s Law

Dictionary (11th ed. 2019) (“Any act or instance of retaliation, as by an employer against a

complaining employee.”). Although Plaintiff used the word “reprisal” at Step III of one his

grievances, the grievance did not exhaust a retaliation claim. In that grievance, Plaintiff did not

mention the illegal confiscation of his property or that he was falsely charged with being a Melanic

leader. He does not mention any protected conduct. Plaintiff complained only that Defendants

were not reviewing his Security Threat Group (STG) classification. He wrote: “It has been over a

year and any review from this team due to filing this grievance would be bias and continuance of

STG is reprisal.” (ECF No. 28-4 at PageID.203.) Plaintiff does not offer any explanation as to

why “continuance of STG is reprisal.” Furthermore, Plaintiff did not raise this issue at Step I of

the grievance process.




                                                  2
 Case 2:18-cv-00200-GJQ-MV ECF No. 40 filed 07/31/20 PageID.302 Page 3 of 4



       Plaintiff next argues that he exhausted his administrative remedies because he alleged

“First Amendment violations” in three of the four grievances. Besides Plaintiff’s one-time use of

the word “reprisal” at Step III, there is no indication that Plaintiff was complaining of retaliation

in the grievances. And, in the Court’s view, any prisoner who writes in a grievance: “This is in

violation of the I, V, VIII, and XIV Amendments of the U.S. Constitution,” (ECF No. 28-4 at

PageID.197), and does not include any allegation that could be construed as retaliatory conduct

has not exhausted a retaliation claim.

       Plaintiff also argues that he does not have to “state a claim” in a grievance and must be

“brief and concise.” This may be true. But Plaintiff must provide at least some allegations that

would alert the MDOC of the retaliation issue in order for it to address or remedy the problem.

See Jones v. Bock, 549 U.S. 199, 219, 127 S. Ct. 910, 923 (2007) (identifying the purpose of

exhaustion). Plaintiff did not do so in any grievance in this case.

       Plaintiff finally argues that he exhausted his administrative remedies by giving notice to

Defendants that he was going to file a grievance and writing to the warden. Plaintiff then explains

the elements of a retaliation claim and how he has satisfied each of those elements in this case.

This argument is confusing. Nonetheless, the problem is that Plaintiff failed to write these

allegations in a properly exhausted grievance. Therefore, Plaintiff failed to exhaust his

administrative remedies.

       Accordingly, IT IS HEREBY ORDERED that the February 3, 2020, Report and

Recommendation (ECF No. 35) is adopted as the Opinion of the Court.




                                                  3
 Case 2:18-cv-00200-GJQ-MV ECF No. 40 filed 07/31/20 PageID.303 Page 4 of 4



       IT IS FURTHER ORDERED that Defendants’ motion for summary judgment (ECF No.

27) is GRANTED for the reasons set forth in the R. & R. Therefore, Plaintiff’s claims are

dismissed without prejudice.

       This case is concluded.

       A separate judgment will enter.


Dated: July 31, 2020                                    /s/ Gordon J. Quist
                                                       GORDON J. QUIST
                                                 UNITED STATES DISTRICT JUDGE




                                           4
